Case 15-17157-mdc          Doc 91    Filed 10/27/20 Entered 10/27/20 12:43:34           Desc Main
                                     Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                 :
                                                       :
         Antonio E. Winters                            :      Case No.: 15-17157-mdc
                                                       :
         Debtor                                        :      Chapter 13

                       MOTION TO RECONSIDER ORDER GRANTING
                           RELIEF FROM AUTOMATIC STAY

         Comes Now, Antonio E. Winters, hereinafter referred to as “Debtor” and moves this

Honorable Court to vacate its October 8, 2020 Order Modifying Section 362 Automatic Stay and

in support thereof avers the following:

         1.       The above captioned bankruptcy matter was filed as a Chapter 13 on or about

October 5, 2015.

         2.       The Chapter 13 bankruptcy matter was assigned case number 15-17157-mdc.

         3.       The Chapter 13 Plan was confirmed by this Honorable Court on May 19, 2016.

         4.       On or about September 21, 2020, Nationstar Mortgage, filed a Certificate of

Default of the Order alleging that the Debtors had missed payments for the months of July

through September in the amount of $2,492.18.

         5.       On or about October 8, 2020 this Court entered an Order in favor of Nationstar

Mortgage granting relief from the Automatic Stay.

         6.       The Debtor is desirous of keeping his real property located at 232 West Ashdale

Street, Philadelphia, PA 19120 and will pay any and all post-petition delinquencies prior to the

hearing on the instant Motion.
Case 15-17157-mdc         Doc 91   Filed 10/27/20 Entered 10/27/20 12:43:34       Desc Main
                                   Document     Page 2 of 2



       WHEREFORE, for the reasons stated herein, the Debtor respectfully request that this

Honorable Court Vacate it October 8, 2020 Order Modifying the Automatic Stay.



                                                  Respectfully submitted,

                                                  /s/ Brad J. Sadek, Esquire
Dated: October 27, 2020                           Brad J. Sadek, Esquire
                                                  Sadek and Cooper
                                                  1315 Walnut Street
                                                  Suite 502
                                                  Philadelphia, PA 19107
